Citation Nr: 0925086	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  05-39 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.  

2.  Entitlement to service connection for arthritis bilateral 
hands.

3.  Entitlement to service connection for low back disorder 
with arthritis.

4.  Entitlement to service connection for peripheral 
neuropathy lower extremity.

5.  Entitlement to service connection for bilateral knee 
condition secondary to low back problem.

6.  Entitlement to service connection for arthritis bilateral 
rib cage.

7.  Entitlement to service connection for asbestosis and 
bilateral lung disorder.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to 
November 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2004 and April 2006 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  

The Veteran indicated on his July 2007 VA Form 9 that he 
wished to testify at a BVA hearing.  In April 2009 
correspondence, he withdrew the hearing request.

The issue of entitlement to service connection for asbestosis 
and bilateral lung disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In July 2008 correspondence the Veteran indicated that he 
wished to withdraw his appeal concerning the issues of 
entitlement to service connection for arthritis bilateral 
hands, low back disorder with arthritis, peripheral 
neuropathy lower extremity, bilateral knee condition 
secondary to low back problem, and arthritis bilateral rib 
cage.  


2.  The Veteran has Level II hearing loss in the right ear 
and Level IV hearing loss in the left ear, evaluated as non-
compensable.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran concerning the issues of entitlement to service 
connection for arthritis bilateral hands, low back disorder 
with arthritis, peripheral neuropathy lower extremity, 
bilateral knee condition secondary to low back problem, and 
arthritis bilateral rib cage are met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

2.  The criteria for an initial compensable disability rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, 
Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Withdrawn Issues

In July 2008 correspondence the Veteran indicated that he 
wished to withdraw his appeal concerning the issues of 
entitlement to service connection for arthritis bilateral 
hands, low back disorder with arthritis, peripheral 
neuropathy lower extremity, bilateral knee condition 
secondary to low back problem, and arthritis bilateral rib 
cage.  Under 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  A Substantive Appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may 
be made by the appellant or by his or her authorized 
representative. 38 C.F.R. § 20.204.  The Veteran has properly 
withdrawn his appeal concerning the issues of entitlement to 
service connection for arthritis bilateral hands, low back 
disorder with arthritis, peripheral neuropathy lower 
extremity, bilateral knee condition secondary to low back 
problem, and arthritis bilateral rib cage, and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review these issues and they are dismissed.

Bilateral Hearing Loss

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

"Staged ratings" or separate ratings for separate periods 
of time may be assigned based on the facts found following 
the initial grant of service connection.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

The Veteran's bilateral hearing loss is currently evaluated 
as non-compensable.  Impaired hearing will be considered a 
disability only after threshold requirements are met. See 38 
C.F.R. § 3.385.  Once disability is established, levels of 
hearing loss are determined by considering the average pure 
tone threshold and speech discrimination percentage scores.  
38 C.F.R. § 4.85(b).  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992) (assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered). 
 
The provisions of 38 C.F.R. § 4.86 address exceptional 
patterns of hearing loss.  The exceptional patterns addressed 
in this section are present when the puretone threshold at 
1000, 2000, 3000 and 4000 Hz is 55 decibels or more, or when 
the puretone threshold is 30 decibels or less at 1000 Hz, and 
70 decibels or more at 2000 Hz.  

The Veteran was afforded a VA audiological examination in 
April 2004 during which the examiner noted the Veteran's 
chief complaint was that he "[c]annot hear well and constant 
ringing in ears."  The Veteran's greatest areas of 
difficulty wer reportedly "[t]elephone and in crowds."  The 
following examination results were reported:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
25 dB
45 dB
70 dB
85 dB
Left 
Ear
20 dB
60 dB
90 dB
80 dB

Puretone Threshold Average
Right Ear
56.25 dB
Left Ear
62.5 dB

Speech Recognition
Right Ear
90%
Left Ear
94%

A second VA audiological examination in August 2007 reported 
the following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
20 dB
60 dB
80 dB
85 dB
Left 
Ear
25 dB
60 dB
95 dB
105 dB

Puretone Threshold Average
Right Ear
61.25 dB
Left Ear
71.25 dB

Speech Recognition
Right Ear
84%
Left Ear
88%

A third VA audiological examination in November 2008 reported 
the following:  


Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
20 dB
55 dB
75 dB
75 dB
Left 
Ear
25 dB
65 dB
95 dB
105 dB

Puretone Threshold Average
Right Ear
56.25 dB
Left Ear
72.5 dB

Speech Recognition
Right Ear
84%
Left Ear
78%

Also of record are private audiological examination reports 
dated in October 2003 and September 2007.  However, these 
examination reports display their results graphically rather 
than numerically and are thus inadequate for rating purposes 
pursuant to 38 C.F.R. § 4.85.

In the present case, the evidence does not show an 
exceptional level of impaired hearing in either April 2004, 
August 2007, or November 2008 such that 38 C.F.R. § 4.86 is 
not applicable to the Veteran's claim. 
 
Applying the results from the April 2004 VA audiological 
examination to Tables VI yields a Roman numeral value of II 
for the right ear and a Roman numeral value of II for the 
left ear.  See 38 C.F.R. §§ 4.85, 4.86.  Applying these 
values to Table VII, the Board finds that the Veteran's 
hearing loss was correctly evaluated as zero percent 
disabling in the August 2004 rating decision.  Id.  

Applying the results from the August 2007 VA audiological 
examination to Tables VI yields a Roman numeral value of III 
for the right ear and a Roman numeral value of III for the 
left ear.  See 38 C.F.R. §§ 4.85, 4.86.  Applying these 
values to Table VII, the Board finds that the Veteran's 
hearing loss, while worse than it was in April 2004, is still 
zero percent disabling.  Id.  Accordingly, the Board finds 
that the preponderance of the evidence is against entitlement 
to a compensable initial disability rating for bilateral 
hearing loss. 38 C.F.R. § 4.3.

Applying the results from the November 2008 VA audiological 
examination to Tables VI yields a Roman numeral value of II 
for the right ear and a Roman numeral value of IV for the 
left ear.  See 38 C.F.R. §§ 4.85, 4.86.  Applying these 
values to Table VII, the Board finds that the Veteran's 
hearing loss is still zero percent disabling.  Id.  
Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to a compensable initial 
disability rating for bilateral hearing loss. 38 C.F.R. § 
4.3.

VA may consider an extraschedular rating in cases that are 
exceptional, such that the standards of the rating schedule 
appear to be inadequate to evaluate a disability.  38 C.F.R. 
§ 3.321(b)(1).  Extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) are limited to cases in which it is impractical 
to apply the regular standards of the rating schedule because 
there is an exceptional or unusual disability picture, with 
such related factors as frequent hospitalizations or marked 
interference with employment.  In determining whether an 
extraschedular rating is necessary, VA must compare the level 
of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
rating schedule for that disability.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  The Board does not have the authority to 
assign, in the first instance, higher ratings on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1).  When an 
extraschedular rating may be warranted, the Board must refer 
the case to designated VA officials.  Bagwell v. Brown, 9 
Vet. App. 377 (1996).

The Veteran's hearing loss is manifested by difficulty 
hearing speech.  The rating criteria contemplate speech 
reception thresholds and ability to hear spoken words on 
Maryland CNC testing.  Hence, the rating criteria contemplate 
the Veteran's symptomatology.  Referral for consideration of 
an extraschedular rating is therefore not warranted. 


Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The notice should also address the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That 
burden has not been met in this case.  


Nevertheless, the record reflects that the Veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The Veteran was notified that his claim was awarded 
with an effective date of February 4, 2004, the date of his 
claim, and a non-compensable rating was assigned.  He was 
provided notice how to appeal that decision, and he did so.  
He was provided a statement of the case that advised him of 
the applicable law and criteria required for a higher rating 
and he demonstrated his actual knowledge of what was required 
to substantiate a higher rating in his argument included on 
his Substantive Appeal.  Vazquez-Flores, 22 Vet. App. at 37.  

Moreover, complete notice was sent in May 2008 and the claim 
was readjudicated in an August 2008 supplemental statement of 
the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).  Moreover, the record shows that the appellant was 
represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran 
audiological examinations, obtained medical opinions as to 
the etiology and severity of disabilities, and afforded the 
Veteran the opportunity to give testimony before the Board 
although he declined to do so.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  In this regard, the April 2004 VA examiner 
specifically noted the Veteran's complaint that his greatest 
difficulty was hearing while on the telephone and in crowds.  
While the April 2004 VA examiner did not specifically address 
the functional effects caused by the Veteran's bilateral 
hearing loss disability, the Board finds that no prejudice 
results to the Veteran and, as such, the Board may proceed 
with a decision.


In this regard, the Board notes that the Court's rationale in 
requiring an examiner to consider the functional effects of a 
Veteran's hearing loss disability involves the potential 
application of 38 C.F.R. § 3.321(b) in considering whether 
referral for an extra-schedular rating is warranted.  
Specifically, the Court noted that, "unlike the rating 
schedule for hearing loss, § 3.321(b) does not rely 
exclusively on objective test results to determine whether a 
referral for an extra[-]schedular rating is warranted. The 
Secretary's policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's occupational 
functioning and daily activities] facilitates such 
determinations by requiring VA audiologists to provide 
information in anticipation of its possible application." Id.

While the April 2004, August 2007, and November 2008 VA 
examiners failed to address the functional effect of the 
Veteran's hearing loss disability, the Board notes that other 
evidence of record, to specifically include the April 2004 VA 
examination report adequately addresses this issue.  
Therefore, while the April 2004, August 2007, and November 
2008 VA examinations are defective under Martinak, the Board 
finds that no prejudice results to the Veteran in that the 
functional effects of his hearing loss disability are 
adequately addressed by the remainder of the record and are 
sufficient for the Board to consider whether referral for an 
extra-schedular rating is warranted under 38 C.F.R. § 
3.321(b).

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

ORDER

The appeal concerning the issues of entitlement to service 
connection for arthritis bilateral hands, low back disorder 
with arthritis, peripheral neuropathy lower extremity, 
bilateral knee condition secondary to low back problem, and 
arthritis bilateral rib cage is dismissed.

An initial compensable disability rating for bilateral 
hearing loss is denied.


REMAND

The Veteran has alleged that he has a bilateral lung disorder 
as a result of inservice asbestos exposure.  As to claims of 
service connection for asbestosis or other asbestos-related 
diseases, VA has issued a circular on asbestos-related 
diseases. This circular, DVB Circular 21- 88-8, Asbestos- 
Related Diseases (May 11, 1988) (DVB Circular), provides 
guidelines for considering compensation claims based on 
exposure to asbestos.  The information and instructions from 
the DVB Circular were included in a VA Adjudication Procedure 
Manual, M21-1 (M21- 1), Part VI, para. 7.68 (Sept. 21, 1992).  
Subsequently, the M2-1 provisions regarding asbestos exposure 
were amended.  The new M21-1 guidelines were set forth at 
M21-1, Part VI, para. 7.21 (Oct. 3, 1997).  The guidelines 
provide, in part, that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal disease; that VA is to develop any evidence of 
asbestos exposure before, during and after service; and that 
a determination must be made as to whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information.  See Ashford v. Brown, 10 Vet. App. 120 (1997); 
McGinty v. Brown, 4 Vet. App. 428 (1993).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy Veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease). See Department 
of Veterans Affairs, Veteran's Benefits Administration, 
Manual M21-1, Part 6, Chapter 7, Subchapter IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service. VAOPGCPREC 
4-00.

In a July 2008 statement the Veteran indicated that he was on 
several World War II vintage vessels during his tenure in the 
Marine Corps.  The Veteran indicated in a June 2009 statement 
that he worked in transportation maintenance as well as 
driving.  The Veteran contended that his exposure to asbestos 
occurred in vehicle maintenance shops as well as older United 
States Navy ships.  Specifically, the Veteran indicated that 
when first assigned to the 3rd Engineer Battalion in Okabu, 
Japan in 1954 he was sent to the motor pool where he worked 
in the shop changing brake shoes, which were made from 
asbestos and, according to the Veteran, gave him considerable 
exposure before becoming a truck driver.  However, it is 
unclear from reviewing the Veteran's service records whether 
he, in fact, was exposed to asbestos.    

In this case, the RO found that the Veteran had no inservice 
asbestos exposure.  However, the service personnel records 
reflect service as a truck driver.  The RO did not consider 
such service in light of the above described provisions from 
the M21-1, which suggest that asbestos was used in brake 
linings.

Private treatment records show that the Veteran was, most 
likely, exposed to asbestos at some point.  However, it is 
unclear whether the Veteran has an asbestos related disease.  
A December 1987 statement from Dr. G.K.F. shows that X-rays 
of the Veteran's chest show asbestos exposure, however, there 
was no evidence of an asbestos related disease.  These X-rays 
were, reportedly, performed during the Sheetmetal Workers 
Local #68 asbestos screening program.  A September 1988 
statement from Dr. M.S.F. shows a diagnosis of asbestosis.  
An un-dated report from Dr. G.K.S. shows a preliminary 
diagnosis of an asbestos-related disease.  Finally, a 
December 1999 statement from Dr. N.J.A. shows asbestos-
related pleural changes but also notes that there was no 
evidence of asbestosis.   

On remand, the AMC/RO should request that the Veteran provide 
information on any pre- or post-service exposure to asbestos.  
The AMC/RO should point out that it appears that the Veteran 
worked as a sheetmetal worker after his military service 
which may have led to post-service asbestos exposure.  The 
AMC/RO should also undertake efforts to obtain additional 
information that may corroborate the Veteran's claimed in-
service exposure to asbestos.  Finally, the AMC/RO should 
schedule the Veteran for an examination to determine whether 
the Veteran has an asbestos-related disease and, if so, 
whether the Veteran's asbestos-related disease is related to 
his alleged in-service asbestos exposure or any post-service 
asbestos exposure.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request information from 
the Veteran regarding his post-service 
employment and whether the Veteran, to his 
knowledge, was ever exposed to asbestos post-
service.  The AMC/RO should point out that it 
appears that the Veteran worked as a sheetmetal 
worker after his military service which may 
have led to post-service asbestos exposure.    

2.  The AMC/RO should consider the Veteran's 
service personnel records showing an MOS as a 
truck driver and the Veteran's contention that 
he worked with brake linings in his job as a 
truck driver in conjunction with the provisions 
of the VBA Manual M21-1, Part VI, pertaining to 
asbestos exposure, and a determination should 
be made as to whether it is as likely as not 
such service caused asbestos exposure.  If 
further investigation is necessary to make such 
a determination the AMC/RO should prepare a 
letter asking the United States Army and Joint 
Services Records Research Center (JSRRC) to 
provide any information that might corroborate 
the Veteran's claimed in- service asbestos 
exposure from working on brake linings.  Copies 
of the Veteran's available service treatment 
records and service personnel records, and his 
contentions regarding exposure to asbestos 
should be forwarded to the JSRRC.  If indicated 
by the JSRRC, the AMC/RO should contact the 
United States Marine Corps and/or the National 
Archives and request copies of the Veteran's 
unit records to help answer these questions.

3.  After completion of the foregoing, the 
AMC/RO should arrange for the Veteran to 
be afforded a VA examination to determine 
whether he has an asbestos-related 
disease.  The AMC/RO must specify for the 
examiner whether the evidence reflects 
that the Veteran was exposed to asbestos 
in service and any potential asbestos 
exposure after service.  The examination 
report should reflect review of pertinent 
material in the claims folder.  

If a diagnosis of an asbestos-related 
disease is made, the examiner should 
specify whether the Veteran has an 
asbestos-related disease and, if so, 
whether it is at least as likely as not 
that the Veteran's asbestos-related disease 
is related to his alleged in-service 
asbestos exposure or any post-service 
exposure.  The examination report should 
include the complete rationale for all 
opinions expressed.  All necessary special 
studies or tests should be accomplished.  
The entire claims folder and a copy of this 
REMAND must be made available to the 
examiner prior to the examination.  

4.  The AMC/RO should then review the 
record and ensure that all the above 
actions are completed.  When the AMC/RO is 
satisfied that the record is complete the 
claim should be readjudicated by the 
AMC/RO.  If the claim is still denied the 
AMC/RO must furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case (SSOC) and allow the 
Veteran an opportunity to respond.       

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


